764 N.W.2d 264 (2009)
Darwyn P. FAIR and Volante Council Fair, Plaintiffs-Counterdefendants-Appellants,
v.
Willie MOODY, Jasen Coon, Greg Payne, First Financed Mortgage Corporation, Laurie M. McDonald, Title Quest Insurance Agency, and Mortgage Electronic Registration Systems, Inc., Defendants, and
LaSalle Bank, Defendant-Counterplaintiff-Appellee.
Docket No. 138186. COA No. 278906.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the December 23, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.